 UNITED PARCEL SERVICE441United Parcel Service,Inc.andJohn K.Ryan,GeraldMinogue,David Pallozzi,Daniel Hickey,JeromeFryling,Bruce Jones,David Ross,Gerald Vinehout,Harold Legnard,William Cain,Thomas Grant, Wil-liam Folderman,Frank Giering, Martin Rolfe, JohnHubicki,Richard N. Foland, Richard Thomas, JohnA. Parks, Shaun Brennan,William J. Butch. Cases3-CA-4118, 3-CA-4118-2, 3-CA-4118-3, 3-CA-4118-4,3-CA-4118-5, 3-CA-4118-6, 3-CA-4118-7,3-CA-4118-8,3-CA-4118-9,3-CA-4118-10,3-CA-4118-11,3-CA-4118-12,3-CA-4118-13, 3-CA-4118-14, 3-CA-4118-15,3-CA-4118-16, 3-CA-4118-17, 3-CA-4118-18,3-CA-4118-19, and 3-CA-4118-20February 17, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn January 21, 1971, Trial Examiner Benjamin A.Theeman issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices alleged inthe complaint and recommending that it cease and de-sist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in certainother unfair labor practices alleged in the complaint.Thereafter,Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief; the Gen-eral Counsel filed exceptions to the Trial Examiner'sDecision and a supporting brief; the Charging Partyfiled cross-exceptions to the Trial Examiner's Decisionand a supporting brief; and Respondent filed a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.The Trial Examiner found that Respondent violatedSection 8(a)(1) of the Act when it posted the notice toits employees regarding the wearing of the uniform andaccessories and the prohibition against the wearing ofthe "Ryan" button.' The Trial Examiner relying on the'The Trial Examiner concluded that the wearing of the "Ryan"button195 NLRB No. 77fact that the notice was addressed to "All Employees"concluded that the prohibition necessarily limited therights of the inside employees as well as the rights ofthe drivers when they were working in the plant.Respondent contends that the wearing of "intra-union"election campaign material isnot a protectedactivity and that, in any event, the notice by its termsonly applied to drivers and that the drivers knew andunderstood that it only applied to them when they wereout on deliveriesand meetingthe customers and gen-eral public.We agree with the Respondent's latter con-tention.The record clearly shows that the notice found to bea violation of Section 8(a)(1) of the Act by the TrialExaminer specifically concerned the company uniformand companyregulations regardingthe wearing of ac-cessories with the uniform. Since the inside workers,the sorters and loaders and shuttle drivers, do not wearuniforms, clearly the notice could not and did not applyto them. As to the uniformed drivers, the testimonyshows that they are frequently "out of uniform" whilethey are working in the terminal, both beforegoing outon their runs and after their return to the terminal atthe end of the day, and that it is common knowledgethat this is an accepted practice. As there is no showingthat Respondent in any way attempted to interfere withthe drivers' "intra-union" campaign activities otherthan when they were exposed to customers and thegeneral public we cannot find that the notice posted byRespondent on April 27, 1970, violated Section8(a)(1)of the Act.' Accordingly, we shall dismiss this portionof the complaint.' The Trial Examiner has recom-mended that all other allegations of the complaint bedismissed.We shall therefore dismiss the complaint inits entirety.AMENDED CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent by posting the notice to employees onApril 27, 1970, did not violate Section 8(a)(1) of theAct.was a protected activity'We agree with the Trial Examiner's findings and conclusions with re-gard to the Respondent's history of presenting to the customers and thegeneral publicits imageof a neatly uniformed driver and the fact that thisis an important part of Respondent's public image'In view of our decision herein, we find it unnecessary to pass on theTrial Examiner's conclusion that employees engaged in "intra-union" cam-paign activityare engagedin protected activity 442DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint be, and ithereby is, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN A. THEEMAN, Trial Examiner: The complaintas amended' alleges that United Parcel Service, Inc. (Re-spondent or UPS), during late April and early May 1970 hadengaged and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1) and (3) andSection 2(6) and (7) of the National Labor Relations Act, asamended, 29 U.S.C. 151,et seq.(the Act), by (a) interferingwith its employees' rights to wear union buttons; (b) threaten-ing its employees with loss of work, suspension, and discipli-nary action because of their union membership and activities;(c) interrogating its employees about their union member-ship; and (d) suspending, discharging, and failing and refus-ing to reinstate 20 employees because of their union activities.UPS in its answer denies the commission of the unfair laborpractices and as an affirmative defense states: (1) this matterhas been the subject of an arbitration proceeding duly, fairly,and regularly held; (2) all parties agreed to be bound thereby;(3) an award issued not repugnant to the purposes of the Act;and (4) all the individuals have been reinstated pursuant tothe award and have been paid substantial amounts of moneyin backpay.Pursuant to notice, a hearing on the consolidated cases washeld before me on September 15, 16, and 17, 1970, in Albany,New York. All parties appeared and were represented bycounsel. Each was given full opportunity to participate, ad-duce evidence, examine and cross-examine witnesses, andargue orally. Each party submitted a brief that has been readand considered.Upon the entire record in the case and from my observa-tion of the witnesses,' I make the following:FINDINGS OF FACT1.THE ISSUESThe issues are adequately set forth in the statement of thecase above.'The original complaint issued on July 8, 1970, together with an orderconsolidating the cases herein Charges were filed on May 8, 1970' by 18individualsRyan, Minogue, Pallozzi, Hickey, Fryling, Jones, Ross, Vine-hout, Legnard, Cain, Grant, Folderman, Giering, Rolfe, Hubicki, Foland,Thomas, and Parks; and by Brennan on May 14 At the hearing the com-plaint was amended to include Butch who filed a charge on July 23, 1970'The testimony of all witnesses has been considered In evaluating thetestimony of each witness, demeanor was relied upon. In addition, inconsis-tenciesand conflicting evidence were considered The absenceof a state-ment of resolution of a conflict in specific testimony, or of an analysis of suchtestimony, does notmean thatsuch did not occur. SeeBishop and Malco,Inc.. d/b/a Walker's,159 NLRB 1159, 1161 Further, to the extent that awitness iscredited only in part, it is done upon the evidentiary rule that itisnot uncommon "to believe some and not all of a witness' testimony "N.L.R.B. vUniversal Camera Corporation,179 F 2d 749, 754 (C.A. 2)II.BUSINESS OF RESPONDENT (UPS)Respondent, a New York corporation, operates a place ofbusiness at Brown's Road, Albany, New York, and variousother plants, places of business, warehouses, and other facili-ties in 46 States of the United States, including New Jersey,Connecticut, and Massachusetts. At all times material herein,Respondent has been continuously engaged in the business ofproviding and performing delivery and related services. Dur-ing the past fiscal or calendar year, Respondent, in the courseand conduct of its business, performed services valued inexcess of $50,000, of which services in excess of $50,000 wereperformed in States other than the State of New York.It is found, as admitted by Respondent, that Respondentis and has been an employer affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.IIITHE LABORORGANIZATIONLocal294, International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpersof America (herein Local294), is and has been a labor organization within the meaningof Section2(5) of the Act.IV THE COLLECTIVE-BARGAINING AGREEMENTFor at least the past 6 years, Local 294 has been the exclu-sive representative of Respondent's employees, includingdrivers, loaders, unloaders, and sorters, and has engaged incollective bargaining with UPS with respect to wages, hours,and other conditions of employment. The arbitration dis-cussed herein took place under a collective-bargaining agree-ment between UPS and Local 294 then in effect.Article 7, section 2, of the agreement provided steps for theprocessing of employee grievances, which, if not disposed ofin discussions between UPS and Local 294, "(b) ... the mat-ter shall be immediately subnytted to the New York StateBoard of Mediation for arbitration ... The decision of saidBoard shall be final and binding on both parties ...."V THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundUPS is in the business of supplying a national service: thepickup and delivery of small packages for retail stores to theircustomers, and from wholesalers,manufacturers,and dis-tributors to their customers.'As of the time of the hearing,UPS' national service was divided into four main areas, theNortheast,the Southeast,the Midwest,and the Far West. Aspart of this business,itoperates a center at Brown's Road,Albany.It also serves department stores in large metropolitancities such as New YorkCity,Detroit,and Cleveland. Via anover-the-road service,parcels are transferred from one deliv-ery terminal to another.Delivery service is supplied on a regular basis.A drivercalls daily at the shipper's plant for pickup.Delivery is madethe next day where possible except where distance does notpermit. From pickup to delivery,the parcel is handled byUPS personnel.The UPS started originally in Seattle,Washington,in 1907.In 1919 it spread to Oakland, California, and adopted thename of United Parcel Service.In 1930 UPS started its ser-vice in NewYork City.Thereafter it continued its expansionto arrive at the national scope outlined above.'The package weighs no more than 50 pounds,isno largerthan 108inches, and no more than 100 pounds may be delivered from one shipperto one consignee in 1 day Theaverage packageweighs about 12 pounds UNITED PARCEL SERVICE443B.UPS Emphasizes the Neat Appearance of Its Vehiclesand Employees' UniformsUPS emphasizes and accentuates the "neatly uniformeddnver" and the "high standard of appearance" of its vehicle.In publications explaining its service to the public, its custom-ers and the licensingagenciesof governmental bodies, a sepa-rate portion of the document is set aside to show this aspect.Pictures of the vehicles used, and of the men in uniform,illustrate the Company's position that "the most visible signof UPS is the uniformed driver who makes the pick up anddelivery calls." Another such publication contains the state-ment "The UPS delivery man. To the general public, the mostvisible symbol of the UPS is the uniformed driver ... " and,additionally, "All drivers are neatly uniformed for deliveriesto professional offices, beauty shops, business offices, etc..." Generally, the picture of the UPS driver shows him ina uniform that has no decoration or adornment. No advertis-ing of any kind is permitted on the vehicle which bears onlythe name "United Parcel Service." The vehicles are washeddaily. Uniforms are paid for by UPS and given to the driverat no cost to him. Annually, UPS spends approximately $3,-750,000 on a national basis and $90,000 in upstate New Yorkfor the cost, maintenance, and cleaning of the uniforms usedby its employees. This emphasis on a special appearance ofthe delivery vehicle and the uniform of its employees has beena consistent policy of UPS since at least 1930.Respondent supplies its employees with a booklet that con-tains a brief history of UPS, employee benefits, wage policies,and working conditions and a section entitled "Personal Ap-pearance UPS Uniform." Listed in this section are the re-quirements of UPS for what is called a "top notch" appear-ance.The section continues with a statement that UPSdrivers have built a tradition of neat correctly worn uniforms.This is followed by a set of rules and regulations among whichis,"Visiblegarmentswhich are not part of the uniform arenever worn with it." Respondent relies on this rule as agoverning factor in this proceeding. The rule has been ineffect as UPS policy since at least 1930, becamenationalpolicy at all UPS plants when UPS started operations on anational basis and was in effectat all timesthereafter throughthe dates of hearing herein. Although not specified in therules dealing with "Personal Appearance UPS Uniform,"and though not specified in the collective-bargaining agree-ment governing Local 294,° all UPS employees are permittedto wear a union button showing they have paid current dues.This button is slightly less than an inch in diameter; givesbasically a brown appearance though it has some blue figureson it and black lettering. Generally, it would be consideredinconspicuous. It is so found.' UPS also permits the wearing'Indications are that collective-bargaining agreements in other areas docontain such a provision'The union dues button at actual size is reproducedof a small, inconspicuous "Safe Driving Button," which isgiven annually to drivers who have been safe drivers theprevious year.'Although not specifically stated in the above-mentionedbooklet the requirements covering the manner in which theemployee wears his uniform depends on the type of job. Themost rigid standard applies to the driver of the delivery vehi-cle because of his relation to the public. Employees in thewarehouse or inside the plant who have little or no publiccontact are not as rigidly controlled. For example, in thewinter and fall a jacket is required dress for the dnver. But,when working in the warehouse sorting packages employees,including drivers, may doff their jackets and work in theirshirts with the sleeves rolled up. A driver while on the deliv-ery route is not permitted to do so and would be consideredimproperly dressed.C.UPS Drivers at All Times Knew of the UPS Rule "ThatDrivers Shall Be Neatly Uniformed"In 1968, a publication called "You & UPS" was issued tothe employees. It contained (a) the story of UPS from incep-tion to present national status; (b) the function and service ofUPS in the U.S. economy; (c) detailed the employee-employer relationship, including a statement of wages, hours,benefits, and other features; and (d) rules and regulations ofemployee behavior, etc. Included among the rules was the oneon "visiblegarments" listed above, and the statement thatdrivers shall be neatly uniformed. Also listed were the com-ponents of a neat appearance, and the components of theuniform issued to drivers by UPS. The publication containedpictures showing the driver in typical neat uniform and pic-tures of the standardappearanceof the truck. Whether or notsimilar publications had been distributed to the employeesprior to 1968 is of no significance to this proceeding. It wasthe practice and custom at the UPS centers for a supervisorto inspect the drivers before they went on their route todetermine if they were neatly uniformed. The record as awhole shows that at all times the employees in this proceedingknew of the existence of the "visible garment" rule, the neatlyuniformed driver rule, and knew also that UPS enforced theserules.D. UPS Forbidsthe Drivers toWear a Ryan UnionCampaign ButtonJohn K. Ryan was employed by UPS as a dnver. He wasa shop steward forLocal 294.Early in 1970, he chose to runfor election as a union business agent.As part of his cam-paign,he distributed among the employees,starting in Febru-ary or March 1970,'a white button about 2-%inches in diam-eter with the legend in red readingVOTE JACK RYANIn addition, the drivers are given pen and pencil sets, sunglasses withcase, and other gifts dependent on how many years of safe driving they haveperformed. Some of the drivers on occasion wear the eyeglasscases in thepockets of their shirts with the clip showing on the outside Companytestimony indicated the latter to be a violation of the neat uniform rule'The time of distribution is in dispute Since the buttons were continu-ously worn after distribution, it is considered unnecessary to resolve theconflictNominations for office took place in Novemberand an election inDecember 1970 444DECISIONSOF NATIONALLABOR RELATIONS BOARDLOCAL 294.8 The button is found to be not inconspicuous.About 60 buttons were distributed. Both warehouse anddriver employees wore the buttons on their uniforms dailywhile at work.Jack Pridell, the divisionmanager,noticed the buttons onthe 1st or 2d day the men were wearing them. On that day,he and Ryan had a conversation. Pridell asked Ryan whatunion office he was running for and was told. Then Pridellasked Ryan why he had not come in to see Pridell first aboutthe matter. Ryan apologized. He told Pridell that since thebuttons had been worn about 3 years ago' he thought therewas no problem now. The conversation ended when Pridelltold Ryan not to put any campaign stickers on the trucksRyan agreed.UPS had about 75 employees working out of the Albanyterminal, all members of Local 294.10 Of these only the drivershad contact with the public. There were between 40-46 driv-ers employed at the time the Ryan buttons were handed out,including feeder drivers." The remainder of the employeesworked inside the Albany terminal as sorters and loaders, carwashers and yardmen and "student" loaders who work on apart-time basis. At least 20 of the drivers and some of theother men wore the Ryan buttons. During the cold weatherthe buttons were worn on jacket lapels; in the warmerweather near the shirt pocket. Some of the drivers wore thebuttons daily; others less regularly while on the route. Non-drivers wore the buttons to the same extent while at work.On April 27 about 8:30 a.m. Ryan and another drivernamed Gerald Minogue were called in to talk to Pridell.Pridell informed Ryan and Minogue that he had received acommunication from Syracuse advising that the buttonscould no longer be worn on the uniform and that the menshould take them off. He asked Ryan and Minogue to advisethe other men. They refused. Ryan asked that the men beallowed to wear the buttons pending arbitration. Pridellrefused that. Pridell stated he would hold a meeting with theThe button is reproducedin actual sizeVOTE \JACKRYANother men the next day when he would tell them to take thebuttons off.Also on April 27,UPS posted a notice on the bulletin boardlocated in the main room of the building housing the trucks.Thisroom was next to the coffeeshop and was frequented bythe UPS employees engaged in driving,loading,and sorting.The notice read:NOTICETO ALL EMPLOYEESALL EMPLOYEES ARE REMINDED OF THE REGULATIONSCONCERNING THE WEARING OF UNIFORMS AND ACCES-SORIES NO UNAUTHORIZED ARTICLES MAY BE WORNOR DISPLAYED ON ANY PART OF THE UNIFORM EXCEPTTHAT A CURRENT UNION DUES BUTTON MAY BE WORNE.UPS Suspends and Discharges 20 DriversOn April 28 at about 9 a.m., Ryan held a conversation withLawrence Compositor, his immediate supervisor. Composi-tor called Ryan from the sort belt, away from the otheremployees, and told him that if he did not remove the Ryanbutton he could not go on the road with the truck. Ryanrefused to take the button off and went back to the sort belt.About 10 minutes later Charles Jung, manager of the Troyarea in the Albany terminal, spoke to Ryan in the presenceof Compositor. Jung repeated the Compositor statement: ifRyan did not take off the button, he would not be allowed onthe road. Ryan refusedagain.About 10 minutes later Pridellspoke to Ryan in the presence of Jung and Compositor. Pri-dell reiterated the previous conversation. Ryan for the thirdtime refused and went back to the sort belt. At this time Ryannoticed that other employees wearing the Ryan button werebeing addressed by their supervisors.About 10 a.m. thesame morningPridell and Jung met witha group of 14 employees, all drivers. Pridell told them if theytook the buttons off there was plenty of work. If not, no work.Ryan as spokesman asked: Whether the men should stay andwork in the building, go out on the road, or punch out. Pridelland Jung left without answering. A few minutes later theyreturned. Pridell told them that if they did not take the but-tons off, they were suspended for the remainder of the day.The men punched out and left for the day.12On April 29 Ryan reported to work again wearing hisbutton. A meeting occurred about 8:45 a.m. in Pridell's officeattended by James Morrisey, district manager, Pridell, Ryan,Minogue, and Tim Lane, Local 294 businessagent.Lane andRyan asked that the men be allowed to wear the buttonspending a grievance proceeding on the matter. Morriseyrefused stating, "you are to take the buttons off first, and ifyou don't you are suspended pending discharge." Ryan leftthe meeting and walked to a group of drivers gathered priorto going to work. Jung called Ryan, Hickey, and Gieringaside and handed each the suspension letter. The other menwere told to go to work.'Three years ago Ryan ran for the office of union trustee. The samebutton was used except that for the 1970 campaign the word "trustee" wascovered over with red tape on which the work "Local" was printed in whiteRespondent's supervisors present at the Albany plant in 1967 testified thatthey had not observed the buttons being worn then. Nevertheless, on cred-itedtestimony of Ryan, and on the record as a whole, it is found that the"Trustee" button was worn by UPS employees in 196710Nationwide UPS employs more Teamsters' members than any otherU.S company" The latter drove the over-the-road trucks from one area UPS terminalto another." The 14 drivers were Ryan,Minogue,Pallozzi,Hickey, Fryling,Jones,Ross,Vinehout, Legnard, Cain, Grant,Folderman, Giering,and Brennan.UPS subsequently handed orsent a letter to each statingOn Tuesday, April 28, 1970 you refused to follow your supervisor'sinstructionsAfter repeated pleas by yourDivision Manager, youstill refused toremove an unauthorizedarticle fromyour uniformAs a result of your notfollowingyour supervisor's instructions andyour failure to comply with our uniform standards, we found it neces-sary to suspend you for theremainderof the day.This is notice to you that any re-occurrence of this naturewill resultin stronger disciplinary action UNITED PARCEL SERVICE445On April 30 Ryan again came to work wearing his button.Jung told him that he might as well change his uniform, hewas suspended pending discharge.Ryan changed.On his wayout, he joined a meeting where a group of other drivers werebeing addressed by Pridell,Jung,and Charles Wiggers, per-sonnel manager.One of the drivers asked about the cause ofthe suspension,and whether the drivers would be permittedto work if they took the buttons off. As to the original 14, theywere told that the answer was, "No."F.The Drivers Are DischargedOn April 30, the 14 drivers were discharged.Each receiveda letter dated April 30 stating:On Tuesday,April 28,1970 you refused to followyour supervisor's instructions and you were suspendedfor the remainder of the day.On Wednesday,April 29,1970 you again refused tofollow your supervisor's instructions and you were sus-pended pending discharge.This serious matter was discussed with you and theofficers of your Union on April 29, 1970.After a complete review of all the facts,we now finditnecessary to discharge you effective today, April 30,1970.Six additional drivers were discharged on May 5 and eachreceived a letter dated May 5 similar to the discharge letterquoted above except that the refusals occurred on differentdates."G. TheDrivers "Grieve"and the Grievance Goes toArbitrationOn May 12, 1970, UPS and Local 294, in accord with theterms of the collective-bargaining agreement,submitted thesuspension and discharge to arbitration.All the parties to thearbitration put in an appearance and were represented bycounsel.All the parties hereto stipulated that the arbitration wasconducted fairly; that among the subjects upon or of whichtestimony was taken were: (1) company rules regarding uni-forms; (2) promulgation of those rules; (3) longevity of therules; and(4) certain instances where that rule was enforcedby other arbitrators.The arbitrator's decision dated May 28,1970, provided inpertinent part:The parties stipulated the issue to be decided as follows:Was the discharge of [20 dischargees herein] for justcause under the Collective Bargaining Agreement? Ifnot, what shall the remedy be?Full opportunity was afforded the parties to be heard, tooffer evidence and argument,and to examine and cross-examine witnesses.At the conclusion of the hearing,both parties expressly stated that they had presentedtheir respective cases in full.The award of the same date provided in pertinent part:I do not believe any worthwhile purpose would be ac-complished by reviewing in detail the events and inci-dents that led up to the discharge of the numerous griev-ants named in this proceeding.The basis on which these grievants were discharged waspredicated on their insubordination in refusing to followCompany directives to remove election campaign but-tons that they had been wearing on their work uniforms.The grievants alleged that their refusal to remove thebuttons was based on past practice,that they had worn11The six drivers were Rolfe, Hubicki, Foland,Thomas, Parks, andButchthe identical button in 1967, and in addition,had wornvarious other kinds of buttons,pins, ornaments, andpocket pen holders throughout the years without ques-tion by the Company ....The Union also contended that the Company's dischargeof six employees of this group on or about May 4, 1970without a prior written notification to the Union of aninfraction of a Company rule was contrary to the provi-sions and intent of Article 10, "Discharge or Suspen-sion",of the labor agreement,and the Company had notmet a condition precedent to discharge.The Company testified that their business has been de-veloped over the years and a public image created of aneatly uniformed driver as one symbol of an efficient,well managed service operation....... The basic question presented to this arbitrator doesnot involve the right of the Company to make rules orregulations pertaining to the wearing of Company fur-nished uniforms. The issue before me is whether thesegrievants were discharged for just cause under the Col-lective Bargaining Agreement.Evidence and testimony adduced at the hearing in-dicated that the Company had discharged some of thesegrievantswithout fulfilling their complete obligationpursuant to the contract:that of at least one warningnotice in writing to the employee with copies to theUnion and job steward of the complaint. In my opinion,sustaining the discharge of only part of this group wouldbe unfair and discriminatory,and discharge in any eventwould be too severe a penalty for the actions of thisgroup as a whole.However,the employees are not with-out fault.Theymay not take matters into their own hands, butmust take orders even if they believe it violates the laboragreement,and in turn,rely on the grievance procedurefor their relief.Aftercareful consideration of all of the evidence andtestimony,itismy opinion that the grievants bepromptly reinstated to their former positions but with-out back pay for the first week of the period of time theyhave lost from their employment with the CompanyH. The Drivers Return to Work Pursuant to the ArbitrationAwardUPS reinstated the drivers pursuant to the award and thedrivers returned to work.UPS paid the backpay as directed.On June 2,Ryan reported to work wearing the Ryan button.He was called into Pridell's office.There a conversation tookplace among Pridell,Morrisey,Ryan,and Minogue. Mor-risey told the drivers they could not wear the buttons; thatunder the award,UPS felt they still had the right to tell thedrivers whether they could or could not wear the buttons.The men responded that they would take the matter up withthe National Labor Relations Board.The meeting ended. Themen took the buttons off and went back to work.That wasthe situation at the time of the hearing.I.UPS Drivers at Irregular Times and Instances WoreItems Not Considered"Neat Uniform"Within the past 3 years, instances occurred in the Albanycenter where drivers went on the route wearing items on theiruniform,other than the Ryan button,dressed in garments, or 446DECISIONSOF NATIONALLABOR RELATIONS BOARDpresenting appearances that were considered violative of thevisible garment or "neatly uniformed driver"rules."1.Here followsome instanceswhere the record contains noevidence of action taken by UPS with regard to the itemworn.(a)Driver Parks: (1) In September 1969 wore a whitebutton 1-Y, inches in diameter with the word Hustle! on it inblack letters." The capital H was three-eighths of an inchhigh. (2) About 1 or 1-Y, years before the hearing, wore awhite button about 2-Y,inches indiameter advertising West-ern Minnesota Steam Thresher's Reunion, Inc., and showinga threshingmachine inblack. (3) In the summer of 1969 worea red oval button about 3-Y, inches long advertising SDP,which letters were in white edged in blue, the D being aboutI -X inches high. (4) In the summer of 1969 wore a whitebutton about 1-% inches in diameter bearing the statement inred letters about five-eighths of an inch high, I LOVEYAMAHA. Items 1 through 4 were each worn about 2 or 3weeks.(b) Driver Pallozzi: (1) In March or April 1970 for 2 or 3weeks wore on his jacket a white button about 2Y, inches indiameter celebrating the centennial of the City of Cohoes,New York, with a picture of a mustached head and raisedderby hat on a red background. (2) In the winter of 1969, forabout 2 months, wore in the lapel of his jacket a plasticrosebud.(c) Drivers Ryan and Minogue wore nonuniform shoes onindividual days preceding the hearing.2. Some instances in which the wearing was discontinuedfor reasons other than the request of a supervisor:(a)Driver Vinehout in the fall of 1969 wore a pen andpencil holder in his shirt pocket. The red flap of the holdershowed outside the pocket, and stated in white letters, "ASKFOR MURIEL the light cigar." Driver Minogue, about thesame time,wore a similar pen and pencil holder advertisingMotorola. When vests were issued for the winter the itemswere discarded.(b)On St. Patrick's Day 1969 and 1970, driver Hickeywore on his cap a white button about 1-'/, inches in diameterbearing the Irish and Americanflags.Below the button weretwo pieces of green ribbon and a shamrock. Driver Ryan hasworn on his jacket a similar button on St. Patrick's Day andother Irish decorations in the shape of Irish hats and Irishclay pipes made out of green pipecleaners.Driver Irvin worea green shirt on St. Patrick's Day 1970.(c) Drivers O'Donnell, Hickey, Linstead, and Finlan worenonregulation trousers on the route until UPS issued regula-tion trousers to them.16" Received in evidence were 10 photographs contained in four copies of"Big Idea"The latter is a UPS monthly magazine prepared under UPSdirection and deliveredto UPSemployees.It depicts the activities of theCompany and its employees and carries pictures of employees at work andengaged in extracurricular activities The Big Idea for upstateNew York ispublished at Syracuse, New York. The period covered by thesemagazinesextended from November 1967 through February 1970. Some of the photo-graphs showed employees of UPS at work Others showed a picture of theindividual from the waist up and nothing else All the photographs showedwhat appeared to be violations of the"neatly uniformed driver" conceptUnder these circumstances, lacking other details, a determination that aviolation existed was too difficult to make In any event,assuming that eachphotograph did show a violation, it is found that the nature of the violationis in the same category as found with regard to the specific uniform viola-tions listed and dealt with in this section" This description and those followingare notof the entire button oritembut of itssalient features.16Ryan was shop steward from 1967 on.He reported the wearing of thetrousers as a violation because he wished to see those men "dressed in theproper Company uniform " He was aware that the men were wearing manyof the items listed herein.He reported no other violation,claiming he did(d) On a rainy day or days in the winter of 1970, Parks,Andrew, and Budney wore parkas; Lucksinger wore a bluewindbreaker;Minogue andfive other drivers worea nonregu-lation hat with a brim all round it.3.Some instances where a UPS supervisor took action:(a) Subsequent to the arbitration award Vinehout wore araincoat while on the route. A supervisor asked him to takeit off. He did. A grievance is presently pending on the matter.Other drivers do wear raincoats.(b) On different occasions, Parks wore his shirttails outsidehis trousers. Pridell spoke to him about it and he correctedthe dress. Pridell, to correct the matter, procured for Parksa shirt jacket which is worn outside the belt. On other occ-aions Pridell has spoken to Parks about grooming his side-burns and mustache.(c) In late winter or early spring 1970 Pridell asked driverForrest to remove an undescribed button from his jacket. Inlate fall or early winter 1969 Pridell asked driver Rishald toremove a button from his uniform that was red and "hadsomething to do with skiing." In both instances the buttonwas removed.(d) A driver named Foland, in the winter of 1970, wore hissideburns long. Pridell asked Ryan as shop steward to speakto him to cut them shorter. Ryan did not do so. Neverthelessa short time thereafter, Foland started to wear his sideburnsat permissible length.(e) The week before the hearing driver Budney was wearinga green raincoat. At his supervisor's request he removed it.J.UPS Enforces Its Neatly Uniformed Driver Rule on aNational BasisPlaced in evidence to show that UPS attempts to enforceits visible garment and neatly uniformed driver rules on anational basiswere four awards of arbitrators in areas otherthan Albany.1.New Jersey. The UPS rule prohibited drivers from wear-ing turtlenecksweaters.The contract between the Union andUPS in that area containeda general managementprovisionnot contained in the unionagreementcovering Albany. Un-der that provision UPS was permitted to establish workingrules. A grievance was heard in January 1969 concerning thewearing of turtleneck sweaters by UPS drivers while deliver-ing packages. In March 1969, the arbitrator upheld the ruleprohibiting turtleneck sweaters. He stated: "the distinguish-ing mark of a uniform may not be changed at the whim ofan individual required to wear that uniform. The uniform isa mark or symbol of an organization. When that uniform ischanged in any manner not reflectingits original design andpurpose, the purpose of the uniformis lost alongwith uni-formity ......2.California. The UPS rule prohibited beards. The Cali-fornia unionagreementcontained a provision providing that"employees must strictly comply with the company's regula-tions concerning wearing of uniforms and personal appear-ance." In January 1969, the arbitrator upheld the UPS banon beards for drivers.3.New York City. In August 1968, the arbitrator upheldthe UPS prohibition against drivers wearing beards, declaringthat the Company has the right to require its employees whocome in contact with the public to be clean shaven and thatthe rule was reasonable in that it was aimed "toward preserv-ing the Company's publicimage."not knowthey wereviolations untilApril 1970This last statement is notcredited UNITED PARCEL SERVICE4474.New York City. About July 24, 1970, UPS drivers com-menced wearing Black Power buttons and others of variouskinds, colors, and sayings. UPS prohibited the wearing ofthese buttons. About the same time, UPS permitted the driv-ers to wear a white button about 1-3 inches in diametershowing the American flag and in blue, the words LOCAL804 I.B.T. HONORS AMERICA. The button reproduced inactual sizefollows:On July 28, 1970, the arbitrator ordered:"All company employees coming in contact with the pub-lic are hereby directed to forthwith cease and desist atall timesduring work hours from wearing in, on or abouttheir UPS uniforms, whether issued or bought, any andall emblems,insignia,ornaments,writings or legends ofany kind or nature, etc. including but not limited to theuse of United States flag or emblem or those of any othernation,or the emblem or insignia of any racial, religious,ethnic or political entity with the sole exception of theUPS badge and the Local 804, IBT current Union duesbutton as heretofore normally required and permitted.After the award, no buttons of any kind were permitted tobe worn except the current union dues button. Drivers werenot permitted to work if they wore the flag button. Evidencewas introduced to show that feeder drivers in the New Yorkarea(Maspeth,Long Island)were wearing the flag button atthat terminal at 3 a.m. the day of the hearing and at serviceareas on the New York thruways during the preceding week.K. On April 28, Driver Grant Was Interrogated by JungDriver Grant wore the "Ryan" button regularly. On April28, he arrived at work but was not wearing the button. Be-tween 8:30 and 9 a.m. Jung and he had a conversation nearGrant's truck. About thesame time, in the nearby area, agroup of drivers wearing "Ryan" buttons were being told, byPridell, as stated in section D, above, that they could not goout if they continued wearing the button. Grant had delayedhis departure on the grounds that he had been assigned a newarea,and wanted first to look the parcels over. Jung urgedhim to leave and asked him if he was delaying because he wasin sympathy with the group who were wearing the buttons.Jung continued, if you are "go and join them." Grant joinedthe group to hear Pridell tell them that if they took thebuttons off, they could go to work. Though not wearing abutton, Grant did not go out on delivery." The New YorkState courts upheld the awardGrant testified he had been wearing the Ryan button for atleast 1 month prior to the conversation with Jung. Undoubt-edly this was known to Jung. Add this fact to the aboveincident and it appears that Jung was telling Grant to join hisfellow button wearers. The conversation under these circum-stances is not considered interrogation of employees so as toconstitute a violation of Section 7 of the Act In any event,this action not apparently threatening and occurring as anisolated instance does not warrant the issuance of ai, order.Analysis and Conclusions1.The arbitration award does not govern this proceedingRespondent moved to dismiss the complaint herein uponthe authority ofSpielbergManufacturing Company,112NLRB 1080, 1082, which states in effect that the Board willgive binding effect to arbitral determinations made in pro-ceedings to which all parties have acquiesced, where the pro-ceedings are fair and regular on their face, and where theresults are not repugnant to the purposes and policies of theAct." The motion is denied.The parties stipulated that the arbitration proceeding:"was entered into with the consent of all parties involved andwas conducted fairly, among the subjects upon which tes-timony was taken was (1) company rules regarding uniforms;(2) promulgation of that rule; (3) longevity of that rule; and(4) certain instances where that rule was enforced by otherarbitrators.Many of the witnesses who testified in this hear-ing testified before the arbitrator. They stated that their tes-timony in essence was the same in both hearings. Many of theexhibits in this proceeding were exhibits before the arbitrator.No transcript of the arbitration proceedings was made.Respondent, citingTerminal Transport Company, Inc.,185 NLRB No. 96, contends that "Where it is clear that allthe issues were presented at the arbitration, this Board willhonor the arbitration award."20 In this instance, the arbitra-tion award is the major basis for the interpretation of thearbitration proceeding. It is not clear that, in the arbitration,the "violation of the Act issue" was presented, disposed of,or considered. A careful analysis of the award cited in perti-nent part, above, shows that the arbitrator did not considerthe question of the wearing of the Ryan button and its rela-tion to the Act in rendering his decision."'"As toeach of these, however, each case must rest on its own bottomDenver-Chicago Trucking Company, Inc,132 NLRB 1416, 142119Local 294 was a party to the arbitration but did not participate in thishearing.10Terminal Transportis inapposite In that case the Board reversed theTrial Examiner,sayingIn our opinion, the Trial Examiner exceeded his authority under theSpielbergdoctrine in rejecting the award either because he would havereached a different result on the evidence presented to the arbitrationpanel or because the award,in his view,evidenced a failure of thearbitrators to resolve the issue of discriminationUnder establishedpolicy, the validity of an award is not to be determined on the basis ofwhether the Board would reach the same result on the record madebefore an arbitration'Howard ElectricCo.,166 NLRB338, 341 Furthermore, inSteelwork-ers v Enterprise Wheel & Car Corp, supra,the SupremeCourtestablishedstandards for reviewing arbitration awards by the courts, which would applyequally underSpielberg,since designed to implement like statutory policiesAt p 596,the Court stated "The refusal of the courts to review the meetsof an arbitration award is the proper approach to arbitration under collec-tive-bargaining agreements The federal policy of settling labor disputes byarbitration would be undermined if the courts had the final say on the meritsof the awards "As stated in the text,the arbitration award does not show that thediscriminatory actions of UPS as such were considered" Edward Axel Roffman Associates,Inc,147 NLRB 717, 724,also citedby UPS, is inapposite.Roffman clearly states that the issue brought before(Cont.) 448DECISIONSOF NATIONALLABOR RELATIONS BOARDThe award sets forth clearly that the question before thearbitrator was whether the drivers were discharged for justcause under the collective-bargaining agreement.The allegedreason for the dischargewas insubordination, i.e., a refusal toremove the "Ryan" button when ordered to be their super-visors. The arbitrator points out that the Company had notcomplied with the terms of the collective-bargaining agree-ment by giving some of the employeesa notice inwriting butnot to all. On this basis he decided that "sustainingthe dis-charge of only part of this group would be unfair and dis-criminatory, and discharge would be too severe a penalty forthe actions of this group as a whole." Accordingly he orderedthat the 20 employees be reinstated. However, he found thatin being insubordinate, by taking "matters into their ownhands," "not taking orders even if they believe [they] violatethe labor agreement,"and in notrelying "on the grievanceprocedure for relief," the discharged employees were "notwithout fault." Accordingly, he ordered that the drivers be"reinstated to their former positions but without backpay forthe first week of the period of time they have lost." Thearbitrator stated further that "The basic question presentedto this arbitrator does not involve the right of the Companytomake rules or regulations pertaining to the wearing ofCompany furnished uniforms."The above analysis shows that the arbitrator did not con-sider the question raised by the complaint in this proceeding;i.e., the button itself, the circumstances under which it wasworn, the reasons for the request that it be removed, the rightof the employees to wear the button, or whether the refusalto permit the UPS employees to wear that button was aviolation of the Act. Under these circumstances, the Boardwill exercise its discretion not to be bound by the award andwill proceed with its determination as provided under theAct.22Respondent's motion to dismiss the complaint on thegrounds that the arbitration is controlling is accordingly de-nied.2.The wearing of the "Ryan" button is a protectedactivity and the UPS notice of April 28 forbidding certainemployees to wear them violated Section 8(a)(1) of theActRyan was engaged ina campaignto get himself electedbusiness agent of Local 294. This was strictly an intraunionmatter. However, the activity is protected under Section 7 ofthe Act in that the employees have as much interest in whorepresents them in their affairs with the employer as theyhave in fixing the terms of their collective-bargaining agree-ment.23It is established Board and court law that employees havethe right while at work to wear union buttons or other in-signia related to concerted activities24 under theguaranteesthe Board was the issue heard by the arbitrator See alsoLocal 1522, IBEW(Western Electric Co., Inc.),180 NLRB No 18, where in dismissing thecomplaint, the Board majority stated, "the award resolved the very issuethat is determinative of the instant complaint."" Milne Truck Lines,171 NLRB No. 25, TXD,II,D, par8,The JohnKlann Moving and Trucking Company,170 NLRB No 133 SeeFordMotor Company (Sterling Plant),131 NLRB 1462, 1463,Rotax Metals.Inc.,163 NLRB 72, 78, cfInternational Harvester Company, IndianapolisWorks,138 NLRB 923, 928, enfdsub nom. Ramsey v. N.L.R.B.,327 F 2d784 (C.A 7), wherein the Board stated "The record is clear that the issueswas fully and fairly litigated before an impartial arbitrator "" SeeAerodex, Inc,149 NLRB 192, 198,General Aniline & Film Corpo-ration,145 NLRB 1215, 1218" The insignia may be on buttons, emblems, articles of clothing, posters,and other media. SeeFabri-Tek Incorporated,148 NLRB 1623, and caseslisted in fn 10, reversed 352 F 2d 577 (C.A 8) AlsoThe Annin Company,set forth in Section 7 of the Act25 except under certain specialcircumstancesmore fully developed in the next section.In this caseno questionis raisedconcerning the wearingof the Ryan button by the sorters, loaders, car washers, yard-men, andstudent loaders at the plant, or by the drivers whilein the plant.Nor has any showing been made of any specialcircumstances or conditions that would justify UPS in pro-hibiting them from wearing26 the buttons.27The notice, posted by UPS on April 28, was directed to"ALL EMPLOYEES." It prohibited the drivers, while work-ing insidethe center, and the other UPS employees whosework kept them inside the center from wearing the Ryanbutton. Under the circumstances of thiscasesuch an indis-criminate prohibition was improper and constituted a viola-tion of Section 8(a)(1) of the Act. It is so found.3.The UPS order directed to the drivers was justified andreasonableThe UPS notice and orders prohibited the drivers fromwearing the Ryan button while they were on the deliveryroute away from the Brown's Road plant. The questionwhether this prohibition violates the Act is narrower than theone resolved above but more difficult. Two conflicting rightsare involved and need resolution: (1) The right accruing toUPS because of its business organization to prohibit the driv-ers from wearing the Ryan button while in UPS uniform onthe delivery route; (2) the right of the drivers to wear thebutton because they are participating in an activity protectedby Section 7 of the Act.a.The Board has the function of resolving conflicting rightson a case-to-case basisThe Supreme Court inRepublic Aviation Corporation v.N.L.R.B.,324 U.S. 793, 797-798, stated that it was the taskof the Board to resolve these conflicting rights, and find... an adjustment between the undisputed right of self-organizationassured to employees under the WagnerAct and the equally undisputed right of employers tomaintaindiscipline in their establishments. Like so manyothers, these rights are not unlimited to the sense thatthey can be exercised without regard to any duty which151 NLRB 1512, 1519;Lone Star Textiles, Inc.,152 NLRB 244, 255;TheShelby Manufacturing Company,155 NLRB 464, 472,Webb FurnitureCorporation,158 NLRB1003;Gray-Syracuse Inc,170 NLRB No. 193;Lake City Foundry Company, Inc,173 NLRB No. 159,Central Soya ofCanton, Inc.,180 NLRB No 86, enfd 75 LRRM 2656 (C A5), Lyncoachand Truck Company, Inc.,183 NLRB No 133TheLoray Corporation,184NLRB No 57, TXD, III,B, sectionentitled "Fifth." Nor is it essential thatthe union insignia be connectedwithan organizing campaignSeeStandardOil Company of California,168 NLRB 153, fn. 1Kayser-Roth Hosiery,supra-,RepublicAviationCorporation v. N.L.R.B.,324 U S 793, 801-803,Kimble Glass Company,113 NLRB 577, enfd 319 F 2d 424 (C.A 7),BrewtonFashions,Inc., 145 NLRB 99,Floridan Hotel of Tampa, Inc,137NLRB 1484, 1486, enfdas modified318 F 2d 545 (C.A5),Harrah's Club,143 NLRB 1356, reversed 337 F 2d 177 (CA. 9),Consolidated CasinosCorp.,164 NLRB 950, andEckard's Market, Inc,183 NLRB No. 40" Caterpillar Tractor Company v N.L.R.B.,230 F 2d 357 (C A 7);Boeing Airplane Company v NL.R.B,217 F 2d 369 (CA6);UnitedAircraft Corporation,134 NLRB 1632, 1633,Campbell Soup Company,159NLRB 74, 76-79,Serv-Air, Inc,161 NLRB 382, 415-417, enfd 395 F 2d557, 562 (C.A 10), cert. denied 393 U S 840;Portage Plastics Company,163 NLRB 753, 759-760;TaylorInstrumentCompanies,165 NLRB 843,846, fn3,Kayser-Roth Hosiery Co.,166 NLRB 372, 404,Standard OilCompany of California,168 NLRB 153, fn 1" Middendorf, district manager UPS, testified that the "neatly uni-formed drivers" rule did not apply while the driverswere "sorting" packagesin UPS premises and it waspermissiblefor drivers to wear the Ryan buttonsthere UNITED PARCELSERVICE449the existence of rights in others may place upon em-ployer and employee. Opportunityto organize andproper discipline are both essential elements in a ba-lanced society.The Supreme Court inRepublic Aviationwent on to say thatthe Act does:not undertake the impossible task of specifying in preciseand unmistakable language each incident which wouldconstitute an unfair labor practice. On the contrary theAct left to the Board the work of applying the Act'sgeneral prohibitory language in the light of the infinitecombinations of events which might be charged as viola-tive of its terms.The Board in resolving cases dealing with the conflictsarising in this area has recognized that violations or nonviola-tions arise as individual matters and need to be determinedon a case-to-case basis. InFabri-Tek Inc.,148 NLRB 1623,1630, the Board, citingStoddard-Quirk Manufacturing Co.,138 NLRB 615, 616, fn. 2, stated, "what is basically involvedin each case arising in this area is the necessity of striking aproper adjustment between conflicting rights against thebackground of particular fact situations."28The Board reaffirmed this principle of "proper adjust-ment" or "reasonable balance" in the recent case ofSylvaniaElectric Products, Inc.,174 NLRB No. 159.In that case, anorganizing campaign was going on at the Sylvania plant.Servomation, an independent company, maintained foodvending machines at Sylvania's plant.To service its equipment in Sylvania's plant, Servoma-tion employesa man or womanon each of three dailyshifts to work full time at said premises. These em-ployees have no specific times for breaks but are permit-ted to rest and to eat their meals whenever their workpermits. Servomation has a policy of longstanding thatits employees who perform services at the premises of itscustomers are not to involve themselves in any unionorganizing campaignthat may betaking place amongthe customers' employees and are to remain completelyneutral in such circumstances.An employee of Servomation was discharged for participat-ing in the Sylvania organizing campaign.The Board held that the discharge was not a violation ofthe Actstating:While the neutrality rule servesas a limitation uponServomation's employees' statutory rights, not every im-pingement upon the rights granted employees by the Actconstitutes an unfair labor practice.[Ursula Cervantes, etall,d/b/a Panaderia Sucesion Alonso,87 NLRB 877,881-882. See alsoGeneral Electric Company,161 NLRB615,Central States Petroleum Union, Local 115 (Stan-dard Oil Company),127 NLRB 223, affd.sub nom. Lo-cal 483, Boilermakers v.N.L.R.B.,288 F.2d 166, cert.denied 368 U.S. 832;N.L.R.B. v.Whiting Milk Corp.,342 F.2d 8 (C.A. 1).] Many situations present a complexof conflicting considerations which require the Board tostrike a balance between legitimate competing interestswhat will best effectuate national labor policy. In such'"The Board with court approval has attempted in similar areas toachieve a reasonable balance between the statutory right of employees toorganize and the right of the employer to control the use of his premisesOne such example is the solicitation and distribution of union literature oncompany premises SeePeyton Packing Co,49 NLRB 828, enfd. 142 F 2d1009 (C A 5) The language laying down the precept of "reasonable bal-ance" established there was approved by the Supreme Court inRepublicAviation Corporation v N.LR.B.,324 U S 793, and specifically reaffirmedinNLR B v The Babcock & Wilcox Company,351 U.S 105,112, stating,"Accommodation between the two [rights] must be obtained with as littledestruction of one as is consistent with the maintenance of the other "cases the Board's "special function[is to apply]the gen-eral provisions of the Act to the complexities of indus-trial life...and of `[appraising]carefully the interests ofboth sides of any labor-managementcontroversy in thediverse circumstances of particular cases' from its spe-cial understanding of 'the actualities of industrial rela-tions."'[N.L.R.B. v. Erie Resistor Corp.,373 U.S. 221,236.]The Board, adopting the language of the Trial Examiner,continued:the business justification for Servomation's neutralityrule overbalances its interference with the exercise byServomation's employees of their statutory rights and istherefore valid.b.UPS' policy of maintaining its publicimageconstitutes aspecial circumstanceAs already stated the right of employees to display unioninsignia or wear union buttons at work has long been recog-nized as a reasonable and legitimate form of union activity.The Board has permitted the employer to prohibit the wear-ing of the insignia or the button where special considerationsor circumstances relating to employee efficiency, safety, orplant discipline exist.29 These special considerations or cir-cumstances generally deal with companies or organizationsthat are engaged in the production of goods. However, wherean employer is supplying a service to the public and its gm-ployees are in regular contact with the public an additionalspecial consideration or circumstancearises: that ofthe em-.ployer's "public image."°The Board has been aware that a different special circum-stance exists for service organizations. SeeThe Floridan Ho-tel, supra,137 NLRB 1486,Harrah's Club,143 NLRB 1356,Weinacker Brothers Inc.,153 NLRB 468 (June 25, 1965), inwhich the Board considered the effect of the wearing of unionbuttons or insignia upon the "dignity of Respondent's opera-tion." The court, when it reversed the Board,30N.L.R.B. v.Harrah's Club,337 F.2d 177 (C.A. 9), September 28, 1964,considered this distinction vital and found the prohibitionreasonable. It stated at page 180:The Board would limit the term "special circumstances"to those considerations relating to employee efficiency,safety or personal friction. We do not give the term sucha restrictive meaning. Most business establishments, par-ticularly those which like respondent, furnish servicesrather than goods, try to project a certain type of imageto the public. One of the most essential elements in thatimage is the appearance of its uniformed employees whofurnish that service in person to customers.With the foregoing as preamble, the circumstances of thiscase may be considered.UPS since 1907 has been a service organization. Since atleast 1930 it has made decided efforts to establish as a busi-ness policy the neatly uniformed driver as an integral part ofits public image. This policy was continued when UPS startedto operate on a national basis and has been continued to thepresent. It spends approximately $3,750,000 a year in supply-ing and maintaining the drivers' uniforms. This public imageis also an integral part of its advertising and of the publica-tions it issues to procure business and in applying for FederalSee footnote 26.S0The court also stated that though the SupremeCourthad held thatwearing of union buttons was a concerted activity,the Supreme Court didnot intend this as "a rule which makes the wearing of union buttonsper sea guaranteed right. We think there must be evidence of a purpose protectedby the Act,i.e.,collective bargaining or mutual aid or protection. Thisrecord is totally devoid of any evidence of such purpose." 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDand state licenses to do business.Routinely the drivers gothrough a daily inspection before going out on the route todetermine that they are "neatly uniformed."Although thecollective-bargaining agreement between Local 294 and UPSdoes not contain a provision to that effect,other collective-bargaining agreements with the Teamsters in other parts ofthe country contain a clause that the "employees must strictlycomply with the Company's regulations concerning wearingof uniforms and personal appearance.Failure to do so isground for discipline and a repeated failure is ground fordischarge."UPS, tomaintain this public image on a nationalbasis,has taken violators of the neat uniform policy to arbi-tration to enforce that policy including a rather devastatingsituation in New York involving the wearing of Black Powerbuttons and an American flag button.The publicimage developed by UPS appears to be an inte-gral part of its business and a substantial business asset. If itwere harmed or destroyed by the actions of the drivers, thereis no way of determining what the damageto UPSmight be.It seems, however,that where an action by the drivers ap-pears potentially harmful, an injunction against putting thatact into effect seems reasonable and appropriate.As the courtstated inHarrah's Club,supraat page 180, "Respondentshould not be required to wait until it receives complaints orsuffers a decline in business to prove special circumstances.[Footnote omitted.]Businessmen are required to anticipatesuch occurrences and avoid them if they wish to remain inbusiness.... "Unlike the union dues button,the Ryan button is conspicu-ous. The question of conspicuousness plays an important rolein those cases.The inconspicuousness of the union button isespecially emphasizedby theBoard. NoteConsolidated Casi-nos Corp.,164 NLRB 950, when the Board specifically stated"the buttons were inconspicuous."InEckard'sMarket,183NLRBNo. 40,the Board stated the proposition more em-phatically:Clearly,the vague,general evidence presented by Re-spondent was not substantial enough to establish eitherof the latter"special circumstances"warranting removalof the small,innocuously labeled union buttons worn byits employees.It appears reasonable to conclude that UPS'public imagewould have to be affected adversely by the display of theconspicuous Ryan button. It follows that it is equally reason-able to conclude that UPS'business would have to be ad-versely affected to the extent the public image was damaged.Under present regulations the uniformed driver on theroute is permitted to wear his current union dues button.With it on he is still neatly uniformed.The union dues buttonispart of the public image that UPS has created. By thisaction,the guaranteed right of the UPS driver to wear a unionbutton in public is protected and sustained.It is concludedthat the circumstances of this case do not warrant that theright should be extended to include the Ryan button;that therestriction against the drivers wearing the Ryan button on theroute is reasonable and just.c.In resolvingconflictingrights,the balancefavors UPSThe General Counsel and the Charging Parties have shownnumerous instances where the neatly uniformed driver rulehas been violated.Some of the men have worn beards, whenclean shaven is the neat appearance.Other men have wornblack loafers where tie shoes constitute neat appearance. In-stances were shown where drivers wore buttons larger orsmaller than the Ryan button, and dealing with various sub-jects of a personal but nonunion nature.The record is repletewith such examples.Also, the record shows that among UPSsupervisors,there is a difference of opinion as to what mayor may not be worn to constitute a neat uniform.Neatnessis a subjective matter and it is not the purpose of this decisionto attempt to define it. The examples of violation only showthat UPS is having problems in attempting to carry out itsneat uniform policy effectively.The evidence does not in anyway show UPS is letting down on this effort," or that it isfavoring one form of violation over another.Forty years is along span of time and occasional lapses do not constitute anofficial, universal,and consistent program of nonenforce-ment.From the recordin this case, the prohibitionagainst thewearing of the Ryan buttons by the drivers=is another at-tempt by UPS to enforce the rule that has been in existence.The record does not show that the prohibition was directedagainst the employees concerted activities.This conclusion isstrongly supported(a) by the absence of any showing in thisrecord of union animus on the part of UPS or that it wasmotivated by discriminatory considerations;"and (b) also bythe fact that prior to the prohibition, the drivers were permit-ted to wear the button on the route for a period of at least 30days.As a practical matter, the driver on the route is giving upvery little in not wearing the Ryan button.His union affilia-tion and union activities are made known to thepublic bywearing his union dues button.The public, at large, is little,or not at all,interested in the competition for the post ofbusiness agent that recurs internallyto Local 294. The pur-pose of the button is to induce other members of Local 294to vote for Ryan. This purpose may be achieved at the plantor in places where other members of Local 294 are present.The probabilities are very small that this purpose will beachieved were the button worn by the driver on his route. Therecord contains no evidence on this subject. Nevertheless, itisnot unreasonable to find that the number of Local 294members thata UPS drivermeets onthe deliveryroute isnegligible.Thus, in balancing conflicting rights as statedabove, the restriction posted here deprives the employee ofsomething of small value in relation to the potential damageto UPS.Accordingly,in view of the foregoing finding and therecord as a whole,it is found that the UPS notice and orderprohibiting the drivers, while away from the plant, fromwearing the Ryan button is reasonable and just and does notviolate Section 8(a)(1) ofthe Act. It follows that the suspen-sion and dischargeof the 20 driversdoes not violate Section8(a)(3) of the Act.VI THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section IV and V,above,occurring in connection with its operations describedin section II, above, have a close,intimate,and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.I IA small aside:Human nature being what it is it seems only natural thedrivers should continue in their attempts to wear something decorative, orotherwise breach in a minor fashion the rigidity of this rule. Note that thedrivers continued to wear the American flag button even though the arbitra-tor and the courts forbade itI'As opposed to the wearing of the buttons by the other employees.IIThis statement applies also to the finding of 8(a)(1) violation withregard to the notice Despite the notice, there is no showing that the UPSemployees were prohibited from wearing the Ryan button while working inthe plant UNITED PARCEL SERVICE451Upon the basis of the foregoing findings of fact and uponthe entire record of the case, I make the following:CONCLUSIONS OF LAW1.UPS is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.2.Local 294is a labor organizationwithin the meaning ofSection 2(5) of the Act.3.By posting a notice forbidding all its employees, whileat work, from wearing buttons showing aunion insignia orstatement, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed inSection 7 of the Act, and hasengaged and is engagin inunfair labor practices within themeaningof Section8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.5.Except as found,Respondent has not engaged in unfairlabor practices within the meaning of Section 8(a)(1) and (3)of the Act.THE REMEDYHaving found that Respondent has engaged and is engagedin certain unfair labor practices within the meaning of theAct, I shall recommend the issuance of an order that it ceaseand desist therefrom and that it take certain affirmative actionto effectuate the policies of the Act.[Recommended Order omitted from publication.]